United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Blaine, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0775
Issued: July 25, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 24, 2017 appellant, through counsel, filed a timely appeal from a January 24,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the claim.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

OWCP received additional evidence after it issued its January 24, 2017 decision. The Board’s review is limited
to the evidence that was before OWCP at the time of its final decision. Therefore, the Board lacks jurisdiction to
review this additional evidence for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
entitlement to medical benefits, effective March 7, 2016, as she no longer had residuals causally
related to her accepted February 22, 2012 employment injury; (2) whether appellant met her
burden of proof to establish continuing residuals after March 7, 2016.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts of the case as presented in the
prior appeal are incorporated herein by reference. The relevant facts are as follows.
On February 23, 2012 appellant, then a 49-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that on February 22, 2012 she injured her back when she crawled into
an over-the-road (OTR) cage to retrieve a package. She stopped work on February 24, 2012.
OWCP assigned the claim File No. xxxxxx003 and accepted the claim for closed dislocation of
thoracic and lumbar vertebra and lumbar sprain. Appellant accepted a modified job on March 5,
2012 and worked full time with restrictions. OWCP paid compensation benefits for wage loss
during dates of medical treatment or when modified work was unavailable.5
Dr. Frederick Gunningham, Board-certified in family medicine, examined appellant on
December 10, 2013, three days after her December 7, 2013 employment injury. He noted that
appellant’s lumbar strain had improved and that she had no new neurological deficits, but
continued to have bilateral sciatica. Dr. Gunningham indicated that the magnetic resonance
imaging (MRI) scans of the lower spine had repeatedly shown mild/nonsurgical degenerative
changes.
On December 15, 2013 appellant was treated at the emergency room for back pain. X-rays
showed no acute finding, but degenerative changes were noted with no changes from March 2013.
In a December 19, 2013 report, Dr. Gunningham diagnosed bilateral sciatica, which had
deteriorated, and took her off work.
In a January 7, 2014 report, Dr. Gunningham diagnosed new conditions of left shoulder
strain and right foot strain. He indicated that appellant’s lumbar strain had deteriorated and opined
4

Docket No. 16-0173 (issued September 1, 2016).

5

Under OWCP File No. xxxxxx699, date of injury of November 13, 2012, appellant reported that she had injured
her left knee, both arms, both shoulders, and her upper back when she fell off a wet porch while delivering a package.
OWCP denied the claim on May 2, 2013 and denied modification on July 21, 2014. Appellant filed an appeal with
the Board on August 19, 2014. By decision dated February 9, 2015, the Board modified OWCP’s July 21, 2014
decision to reflect that the November 13, 2012 incident had occurred at the time, place, and in the manner alleged, but
denied the claim as she had not established that she had sustained an injury on November 13, 2012 in the performance
of duty. Under OWCP File No. xxxxxx49l, appellant claimed that she had injured her back on December 7, 2013
when she fell while delivering a package. She stopped work on December 14, 2013 and has not returned. OWCP
accepted the claim for resolved lumbar sprain and resolved contusions of multiple sites, but found that those conditions
had resolved 10 to 12 weeks post injury. File Nos. xxxxxx699 and xxxxxx491 have been administratively combined
with the present case, File No. xxxxxx003, with File No. xxxxxx003 serving as the master file.

2

that the December 7, 2013 employment injury had aggravated her original injury of File No.
xxxxxx003. On January 27, 2014 Dr. Gunningham reported that appellant’s chronic pain
syndrome was evolving into failed back syndrome. He continued to treat her for chronic pain.
In a February 27, 2014 report, Dr. Robert Billow, a Board-certified physiatrist, noted the
history of appellant’s February 22, 2012 work injury. He provided an impression of low back
pain, gait instability, and neck pain, but stated the etiology of appellant’s symptoms could not be
identified.
In a July 11, 2014 report, Dr. Heather Tick, a family practitioner, noted the history of the
February 22, 2012 work injury and the November 2012 trip and fall. She noted that at one point
appellant was diagnosed with fibromyalgia. An impression of chronic pain due to injury was
provided.6
OWCP referred appellant for a second opinion orthopedic evaluation. In a November 8,
2014 report, Dr. Aleksandar Curcin, a Board-certified orthopedic surgeon and OWCP referral
physician, noted appellant’s December 7, 2013 history of injury and reviewed the medical record.
He opined, taking her report of the injury on a factual basis, that the December 7, 2013 work injury
resulted in lumbar sprain/strain and multiple contusions which had resolved. Dr. Curcin noted that
the emergency room records from December 15, 2013 made no mention of the reported trauma.
He found that there were no objective findings of the effects of the work injuries and opined that
appellant was not restricted from work based on her work injuries.
In a January 8, 2015 report, Dr. Gunningham indicated that appellant was injured on the
job and had chronic low back pain, fibromyalgia, and depression. He noted that her failed back
syndrome was well described and did not require a severe initial injury.
In a March 3, 2015 letter, OWCP requested that Dr. Gunningham clarify some of the
discrepancies contained in his reports.
In a response of March 14, 2015, Dr. Gunningham noted that the December 7, 2013 fall
was not mentioned in his December 10, 2013 report because appellant had not mentioned it to him.
He noted that she went to the emergency room on December 15, 2013 and reported the injury. On
December 19, 2013 appellant had reported to Dr. Gunningham that she had collapsed at work on
December 7, 2013. Dr. Gunningham noted that he was unable to detect injuries from the
December 7, 2013 injury on examination due to her fibromyalgia. He opined that appellant’s

6

On September 25, 2014 appellant filed a claim wage-loss compensation (Form CA-7) for the period May 28 to
October 31, 2014. OWCP denied the claim by decision dated December 17, 2014. On December 23, 2014 appellant
requested a hearing before an OWCP hearing representative. By decision dated September 3, 2015, an OWCP hearing
representative affirmed the denial of wage-loss benefits from May 28 to October 31, 2014. On November 9, 2015
appellant filed an appeal with the Board. By decision dated September 1, 2016, the Board affirmed the September 3,
2015 OWCP decision of a hearing representative that appellant had not met her burden of proof to establish total
disability from work during the period May 28 to October 31, 2014 causally related to her February 22, 2012
employment injury. See supra note 4.

3

condition had progressed from a simple lumbar strain to fibromyalgia. Dr. Gunningham also
opined that she had residuals of her work injuries because of her chronic pain.7
OWCP later received several additional reports from Dr. Gunningham dated October 13
and December 15, 2014, and March 24, 2015, which diagnosed a fibromyalgia condition and
chronic pain syndrome.
OWCP referred appellant for a second opinion examination to determine if there were any
residuals present from her February 22, 2012 work injury. In an April 21, 2015 report, Dr. William
Dinenberg, a Board-certified orthopedic surgeon, discussed appellant’s history, the medical
records, the statement of accepted facts, and presented examination findings. He opined that her
lumbar sprain had resolved within 6 to 12 weeks. Although there were objective findings of
preexisting degenerative disc disease and facet disease, Dr. Dinenberg opined that there was no
aggravation by the employment injury. He opined that the residuals presented on examination
were not causally related to the February 22, 2012 work injury, but were most likely due to her
fibromyalgia. However, Dr. Dinenberg indicated that fibromyalgia was outside of his medical
expertise. He advised that appellant had reached maximum medical improvement (MMI) for the
conditions accepted in her claim. Dr. Dinenberg also opined that no further medical treatment was
necessary from an orthopedic standpoint for appellant’s February 22, 2012 employment injury.
As Dr. Dinenberg indicated that fibromyalgia was outside of his medical expertise, OWCP
referred appellant’s medical file to its medical adviser Dr. L.J. Weaver to determine if the
diagnosed condition of fibromyalgia was caused or contributed to by appellant’s employment
injury. In a May 12, 2015 report, OWCP’s medical adviser noted the history of appellant’s work
injuries and reviewed the medical reports of record, including diagnostic testing. He noted that
appellant’s symptom patterns were atypical and nonphysiologic and could not be explained by the
objective finings. The medical adviser opined that, based on the mechanism of injury and the now
resolved lumbar sprain, it was highly unlikely that the accepted conditions resulted in fibromyalgia
or chronic pain syndrome.
In a July 17, 2015 report, Dr. Gunningham noted that appellant’s fibromyalgia and chronic
pain syndrome had improved. He opined that the lumbar strain was the initial trigger for her
development of the chronic pain syndrome. Dr. Gunningham noted that there were no objective
tests available to prove or refute this triggering. He continued to report appellant’s back pain.
OWCP advised appellant on January 27, 2016 of its proposed termination of her
entitlement to medical benefits as she had no longer had residuals of her accepted work-related
7
On March 25, 2015 appellant filed a claim for wage-loss compensation (Form CA-7) commencing
December 13, 2014. By decision dated May 18, 2015, OWCP found that appellant failed to meet her burden of proof
to establish total disability commencing December 13, 2014 causally related to her February 22, 2012 employment
injury. It found that the medical evidence of record did not establish that she was disabled as a result of her accepted
work-related medical conditions and that she had an intervening work injury on December 7, 2013. On May 27, 2015
appellant requested a hearing before an OWCP hearing representative. By decision dated March 30, 2016, an OWCP
hearing representative affirmed the denial of appellant’s claim for wage-loss compensation commencing
December 13, 2014. On November 9, 2015 appellant appealed to the Board and the appeal was assigned Docket No.
16-1199. However, as of the filing of this appeal, the Board had not issued a decision in Docket No. 16-1199. On
March 8, 2017 the Board issued its decision in Docket No. 16-1199.

4

medical conditions. It afforded appellant 30 days to submit medical evidence or argument
supporting refuting the proposed termination.
In a February 15, 2016 report, Dr. Gunningham noted that appellant’s lumbar strain and
chronic pain syndrome were unchanged. He indicated that he had treated many patients with
chronic pain syndrome whose initial injuries were seemingly minor, and that he believed that this
was what happened to appellant. Dr. Gunningham noted that she saw Dr. Tick on July 11, 2014,
who had diagnosed her chronic pain syndrome as resulting from the industrial injuries. He noted
that there were no available objective tests to prove the origins of a chronic pain syndrome.
Dr. Gunningham reiterated that there was a relevant connection between appellant’s ongoing
clinical issues and the accepted injuries and requested a chronic pain specialist be consulted.
By decision dated March 7, 2016, OWCP terminated appellant’s entitlement to medical
benefits, effective that date. It found that the weight of the medical evidence, as represented by
Dr. Dineberg and the medical advisor, established that she had no continuing residuals of her
accepted medical conditions.
On March 14, 2016 counsel requested a telephonic hearing before an OWCP hearing
representative, which was held on November 17, 2016.
In a July 19, 2016 letter and during the hearing, counsel requested that the claim be
expanded to include multiple back conditions. This included lumbar back pain with radiculopathy,
chronic anterior wedging at T6 with chronic depression deformity, multilevel degenerative disc
disease of the lumbar spine, L4-5 bilateral degenerative facet disease with minimal anterior
subluxations, diffused disc bulging, and L5-S1 bilateral facet arthropathy with mild disc bulging.
Counsel indicated that appellant’s problem was not fibromyalgia, but other degenerative multilevel
injuries to the thoracic and lumbosacral spine. Appellant testified as to her symptoms and her
quality of life.
A May 16, 2016 MRI scan report of the thoracic spine noted chronic anterior wedging with
chronic compression deformity at T6, a minimal central disc bulge without significant canal or
neural foraminal stenosis at T6-7, a minimal right paracentral disc bulge without significant canal
or neural foraminal narrowing at T7-8, and a right paracentral disc protrusion at T8-9.
A May 16, 2016 MRI scan report of the lumbar spine noted multilevel degenerative disease
of the lumbar spine, mild disc bulging with mild bilateral facet arthropathy at L3-4, bilateral
degenerative facet disease with minimal anterior subluxation and diffuse disc bulging at L4-5, and
bilateral facet arthropathy with mild disc bulging at L5-S1.
In a May 17, 2016 report, Dr. Martin W. Platt, a Board-certified family practitioner, noted
that appellant suffered with left-sided pain and numbness. He reviewed thoracic and lumbar spine
MRI scans and noted that there was an old compression fracture at T6 and severe foraminal
stenosis at T8-9. Dr. Platt assessed chronic bilateral thoracic back pain, and lumbar back pain with
radiculopathy affecting the left lower extremity.
By decision dated January 24, 2017, OWCP’s hearing representative affirmed the March 7,
2016 decision. She noted that appellant’s physicians either did not address causal relationship or
failed to provide supporting rationale or explanation for their opinions.
5

LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays wage-loss compensation or medical benefits, it has
the burden of proof to justify modification or termination of these benefits. The right to medical
benefits for an accepted condition is not limited to the period of entitlement for disability
compensation.8 To terminate authorization for medical treatment, OWCP must establish that
appellant no longer has residuals of an employment-related condition which require further
medical treatment.9
OWCP’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.10
For conditions not accepted by OWCP as being employment related, it is the employee’s
burden to provide rationalized medical evidence sufficient to establish causal relationship, not
OWCP’s burden to disprove such relationship.11
ANALYSIS -- ISSUE 1
The Board finds that OWCP met its burden of proof to terminate appellant’s entitlement to
medical benefits, effective March 7, 2016 due to her accepted February 22, 2012 employment
injuries.
OWCP accepted that appellant sustained thoracic and lumbar subluxations, and lumbar
sprain due to her February 22, 2012 employment injury. It relied on the April 21, 2015 report of
the second opinion physician, Dr. Dinenberg, and the May 12, 2015 report of its medical adviser,
Dr. Weaver, to terminate her medical benefits.
In an April 21, 2015 report, Dr. Dinenberg reviewed appellant’s history and noted the
February 22, 2012 and December 7, 2013 employment injuries. He noted her current complaints
and provided physical examination findings. Dr. Dinenberg based his opinion on a proper factual
and medical history derived from the SOAF and appellant’s medical records.12 He found that the
lumbar sprain resolved within 6 to 12 weeks and, based on OWCP’s definitions, there was no
aggravation of her preexisting lumbar facet and degenerative disc disease. Dr. Dinenberg
concluded that appellant had reached MMI for her employment injuries. He opined that the
residuals presented on examination were not causally related to the February 22, 2012 work injury,
but were most likely due to her fibromyalgia. However, Dr. Dinenberg indicated that fibromyalgia
was outside of his medical expertise. Because he provided a well-rationalized opinion based on
medical evidence of record regarding appellant’s residuals, the Board finds that OWCP properly
8

T.P., 58 ECAB 524 (2007); Pamela K. Guesford, 53 ECAB 727 (2002).

9

Id.

10

Gewin C. Hawkins, 52 ECAB 242 (2001).

11

G.A., Docket No. 09-2153 (issued June 10, 2010); Jaja K. Asaramo, 55 ECAB 200 (2004); Alice J. Tysinger, 51
ECAB 638 (2000).
12

See N.P., Docket No. 15-1580 (issued September 1, 2016); see also Melvina Jackson, 38 ECAB 443 (1987).

6

relied on his report in terminating her medical benefits for the February 22, 2012 employment
injury.13
As fibromyalgia was outside of Dr. Dinenberg’s medical expertise, OWCP referred
appellant’s medical file to its medical adviser to determine if a relationship existed between the
accepted conditions and the diagnosed fibromyalgia. In a May 12, 2015 report, OWCP’s medical
adviser noted the history of appellant’s work injuries and reviewed the medical reports of record,
including diagnostic testing. He noted that appellant’s symptom patterns were atypical and
nonphysiologic and could not be explained by the objective finings. The medical adviser opined
that, based on the mechanism of injury and the now resolved lumbar sprain, it was highly unlikely
that the accepted conditions resulted in fibromyalgia or chronic pain syndrome.
OWCP’s medical adviser based his opinion on a proper factual and medical history and
reviewed the medical record, including Dr. Dinenberg’s report.14 The medical adviser provided a
well-rationalized opinion, based on medical evidence of record, the mechanism of injury, and the
now resolved lumbar sprain, that it was highly unlikely that the accepted conditions resulted in
fibromyalgia or chronic pain syndrome.15 Consequently, the medical adviser’s opinion represents
the weight of the evidence and establishes that the conditions of fibromyalgia or chronic pain
syndrome are not causally related to the accepted employment injury.
The medical evidence appellant submitted prior to the termination is insufficient to cause
a conflict of medical opinion with either Dr. Dinenberg or the medical adviser.
In his February 27, 2014 report, Dr. Billow provided an impression of low back pain, gait
instability, and neck pain. However he noted that he could not identify the etiology of appellant’s
symptoms. In her July 1, 2014 report, Dr. Tick diagnosed chronic pain due to injury without
providing an opinion on causal relationship. She also failed to mention the December 7, 2013
work injury. Medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.16 Thus,
Dr. Tick’s opinion is of limited probative value. OWCP referred appellant to Dr. Curcin for a
second opinion evaluation regarding the status of appellant’s December 7, 2013 injury. Dr. Curcin
did not specifically address appellant’s February 22, 2012 injury, but he did opine that there were
no objective findings remaining from appellant’s employment injuries.
Throughout the course of appellant’s treatment, Dr. Gunningham indicated that appellant’s
lumbar strain had gotten worse. However, he provided no rationale as to how or why the accepted
lumbar conditions had deteriorated.17 Dr. Gunningham indicated that the failed back syndrome
13

See L.S., Docket No. 09-1508 (issued May 6, 2010). See also Cleopatra McDougal-Saddler, 47 ECAB
480 (1996).
14

See supra note 10.

15

See supra note 11.

16

See G.B., Docket No. 15-1138 (issued July 13, 2016); A.D., 58 ECAB 149 (2006).

17

Solomon Polen, 51 ECAB 341 (2000).

7

was well documented. He also noted that failed back syndrome did not require a severe initial
injury, which he believed what had happened in appellant’s case. However, Dr. Gunningham did
not identify any clinical findings to support the condition or discuss examination reports to support
his opinion that this condition was causally related to appellant’s accepted condition. It is
appellant’s burden of proof to establish that newly diagnosed conditions are employment related.
Once established as employment related, appellant would have to show she had residuals of the
condition.18 Dr. Gunningham’s reports are of limited probative value as they did not present the
necessary objective findings to substantiate the diagnosis and rationalized medical opinion to
establish causal relationship.19
Dr. Gunningham also did not provide a well-rationalized opinion regarding the cause of
appellant’s fibromyalgia and chronic pain syndrome. In his March 24, 2015 letter, he noted that
her fibromyalgia played a role in his inability to record appellant’s injury history or make
observations. However, Dr. Gunningham offered no explanation as to how the fibromyalgia
developed as a result of the accepted employment injuries. In his February 15, 2016 report, he
indicated that appellant had chronic pain syndrome and the origin could not be determined using
objective tests. Dr. Gunningham indicated that Dr. Tick had diagnosed her chronic pain syndrome
as resulting from appellant’s employment injuries. However, he inaccurately characterized
Dr. Tick’s July 11, 2014 report. As noted, while Dr. Tick had noted that appellant had been
diagnosed with fibromyalgia, she failed to offer an opinion as to the cause of the fibromyalgia or
whether it was causally related to the work injuries. Thus, Dr. Gunningham has not provided a
rationalized medical opinion relating appellant’s fibromyalgia or chronic pain syndrome to her
accepted injuries.20
The Board therefore finds that OWCP met its burden of proof to terminate appellant’s
entitlement to medical benefits for her accepted February 22, 2012 injury, effective March 7, 2016.
LEGAL PRECEDENT -- ISSUE 2
As OWCP met its burden of proof to terminate appellant’s medical benefits, the burden
shifted to her to establish that she had residuals causally related to her accepted injury.21
Once OWCP properly terminates appellant’s compensation benefits, the burden shifts to
appellant to establish that he or she has continuing residuals after that date related to his or her
accepted injury.22 To establish causal relationship between any residuals claimed and the
employment injury, an employee must submit rationalized medical evidence based on a complete
medical and factual background, supporting such causal relationship.23 Causal relationship is a
18

See E.R., Docket No. 08-1530 (issued March 6, 2009).

19

Id.

20

A.W., Docket No. 16-0780 (issued October 11, 2016); see Del K. Rykert, 40 ECAB 284, 295-96 (1988).

21

See Joseph A. Brown, Jr., 55 ECAB 542 (2004); Manuel Gill, 52 ECAB 282 (2001).

22

Manuel Gill, id.

23

Id.

8

medical issue and the medical evidence required to establish a causal relationship is rationalized
medical evidence.24
ANALYSIS -- ISSUE 2
The Board finds that appellant has not met her burden of proof to establish that she had
residuals of her accepted February 22, 2012 employment injury after March 7, 2016.
Following the termination of her medical benefits, appellant submitted May 16, 2016 MRI
scan reports of the thoracic and lumbar spine, which diagnosed several conditions. However, these
diagnostic reports do not establish causal relationship. The Board has found that medical evidence
that does not offer any opinion regarding the cause of an employee’s condition is of limited
probative value on the issue of causal relationship.25 Therefore, these diagnostic reports fail to
establish causal relationship and fail to establish appellant’s request for expansion of the claim.
While Dr. Platt, in his May 17, 2016 report, diagnosed chronic bilateral thoracic back pain,
lumbar back pain with radiculopathy affecting appellant’s left lower extremity, he did not attribute
the diagnosed conditions to the accepted employment injury or otherwise address causation. Thus,
his opinion in the May 17, 2016 report is of little probative value to establish residuals of
appellant’s February 22, 2012 employment injury.26
On appeal counsel simply argues that OWCP’s decision is contrary to fact and law. As
discussed, none of the medical evidence appellant submitted contained findings that appellant had
residuals of her accepted employment injury.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP has met its burden of proof to terminate appellant’s
entitlement to medical benefits, effective March 7, 2016, as she no longer had residuals of her
accepted February 22, 2012 employment injuries. The Board also finds that appellant has not
established that she had continuing residuals of her February 22, 2012 injury after March 7, 2016.

24

C.W., Docket No. 12-1211 (issued November 15, 2012); Darlene R. Kennedy, 57 ECAB 414 (2006).

25

R.E., Docket No. 10-0679 (issued November 16, 2010); K.W., 59 ECAB 271 (2007).

26

See J.L., Docket No. 15-1802 (issued August 15, 2016).

9

ORDER
IT IS HEREBY ORDERED THAT the January 24, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 25, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

10

